Gulf Oil Corporation v. Commissioner.Gulf Oil Corp. v. CommissionerDocket No. 1834.United States Tax Court1944 Tax Ct. Memo LEXIS 235; 3 T.C.M. (CCH) 496; T.C.M. (RIA) 44176; May 26, 1944*235  Will R. Gregg, Esq., 2 Wall St., New York, N. Y., for the petitioner. J. Harrison Miller, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: This proceeding brings into controversy a deficiency determined against petitioner in income tax for the year 1939 in the amount of $297,266.48. Petitioner, a Pennsylvania corporation, filed its Federal income and excess profits tax return for the calendar year 1939 with the collector of internal revenue for the twenty-third district of Pennsylvania. All of the facts are stipulated and are hereby found accordingly. Two issues are involved, the first dealing with the taxability of interest on an income tax deficiency for a prior year paid by petitioner as transferee, and the second with the computation of petitioner's dividends paid credit. The parties are in agreement on the first question that the case is indistinguishable from  , in which the same question was decided in the taxpayer's favor but only as to interest running subsequent to the transfer of assets. On the authority thereof, the same disposition must be made of that issue here. All of the necessary facts for*236  the correct determination of the dividends paid credit have now been stipulated. They will be given effect in the computation of the deficiency. Decision will be entered under Rule 50.